Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figure 1 uses rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents in addition to the numbering so one of ordinary skill in the art could quickly identify what each box represents. For example, box 24 must include a label (sensors) in addition to the number 24. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification

The disclosure is objected to because of the following informalities: the word “modem” is misspelled as “model” in paragraphs 0005, 0022 and 0024. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Means for acquiring and processing monitoring data in claims 1, 3 and 6. The applicant’s specification describes the aforementioned means as a processor.
Means for verifying the monitoring data in claims 1 and 3. The applicant’s specification describes the aforementioned means as a processor.
Means for signaling designated to send at least one signal in claims 1 and 5-9. The applicant’s specification describes the aforementioned means as a hydroacoustic modem or as a subsea buoy release system.
 Means for storing the monitoring data in claims 2 and 3. The applicant’s specification describes the aforementioned means as a processor.
Means for transmitting signals in claims 5 and 7-9. The applicant’s specification described the aforementioned means as a transmitter. 

Objections

Claim(s) 2-4 and 7-9 is/are objected to because of the following informalities:  

In regards to claim 2, the claim recites in lines 1-2 “for storing monitoring data”. The limitation of monitoring data was already defined in claim 1. Therefore, lines 1-2 must recite “for storing the monitoring data”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-4 and 7-9, the claim(s) is/are objected due to its/their dependency on objected claim 2.

In regards to claim 4, the claim recites in line 1 “wherein at least one central processing unit”. The limitation of central processing unit was already defined in claim 3. Therefore, line 1 of claim 4 must recite “wherein the at least one central processing unit”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 9, the claim(s) is/are objected due to its/their dependency on objected claim 4.

In regards to claim 5, the claim recites in line 3 “a subsea hydroacoustic model designed”. The word “modem” is misspelled. Therefore, line 3 of claim 5 must recite “a subsea hydroacoustic modem designed”. For this reason, the claim is objected. Appropriate correction is required.
Furthermore, the claim recites in line 4 “at least one signal in the event that an abnormality is detected” and line 7 “detection of an abnormality”. The limitations of at least one signal and abnormality were already defined in claim 1. Therefore, line 4 must recite “the at least one signal in the event that [[an]] the abnormality is detected” and line 7 must recite “detection of [[an]] the abnormality”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claims 7-9, the claims have the same issues described in the objection of claim 5. For this reason, the claims are objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In regards to claim 1, the claim recites in line 2 “the monitoring data from the WCT”, in line 3 “connected to the sensors” and in line 7 “in the event that”. The word “the” in front of the limitation(s) “monitoring data”, “WTC”, “sensors” and “event” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
line 2 “[[the]] monitoring data from [[the]] a wet charismas tree (WCT)”
line 3 “connected to [[the]] sensors” and 
line 7 “in [[the]] an event that”.

Furthermore, claim 1 recites several times throughout the claim the limitation of “the well”. Claim 1 previously defines disconnected wells in line 1. It is unclear to which of the disconnected wells the limitation of “the well” is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
Line 2-3 “and/or [[the]] a first well of the disconnected wells”.
Line 4 “and/or of the first well”.
Line 5 “and/or from the first well”.

In regards to claim(s) 2-5 and 7-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 2 “and/or from the well”. Claim 1 previously defines disconnected wells in line 1. It is unclear to which of the disconnected wells the limitation of “the well” is referring. For this reason, the claim is indefinite. The examiner, based on the interpretation given to claim 1 above, has interpreted line 2 of claim 2 in the following way in order to advance prosecution: “and/or from the first well”.

In regards to claim(s) 3-4 and 7-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, the claim recites in lines 2-3 “connected to the parameter-monitoring sensors”. The word “the” in front of the limitation(s) “parameter-monitoring sensors” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines sensors. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “connected to the 
Also, the claim recites in line 3 “and/or of the well”. Claim 1 previously defines disconnected wells in line 1. It is unclear to which of the disconnected wells the limitation of “the well” is referring. For this reason, the claim is indefinite. The examiner, first well”.

In regards to claim(s) 4 and 8-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.

In regards to claim 4, the claim recites in line 2 “attached to the WCT structure”. The word “the” in front of the limitation(s) “WCT structure” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “attached to a structure of the WTC”.

In regards to claim(s) 9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 5, the claim recites in line 5 “wherein the buoys comprise” and line 6 “from the ocean surface”. The word “the” in front of the limitation(s) “buoys” and “ocean surface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 5 “wherein [[the]] buoys comprise” and line 6 “from [[the]] an ocean surface”.
In regards to claim 6, the claim recites in line 1 a system. However, the rest of the claim recites steps of a method. Therefore, it is unclear whether the claim is reciting a system or a method. The examiner has interpreted line 1 of claim 6 in the following way in order to advance prosecution: “6. (Original) A the method comprises: 
Furthermore, the claim has the same indefinite issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. The claim has been interpreted in a similar way as claim 1 above.
Also, the claim recites in line 4 “wherein the means for acquisition and processing are” and in line 8 “from the means for signaling”. The word “the” in front of the limitation(s) “means for acquisition and processing” and “means for signaling” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 4 “wherein [[the]] means for acquisition and processing are” and in line 8 “from [[the]] means for signaling”.

In regards to claim 7-9, the claims have the same indefinite issues described in the rejection of claim 5 above. For this reason, the claims are indefinite.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US-9,260,960) in view of Adams et al. (US-4,945,775).

In regards to claim 1, Ross teaches a system for monitoring disconnected wells [fig. 1, col. 2 L. 13-47 and L. 53-61]. Ross teaches that the system comprises a central processing unit that acquires and processed monitoring data (means for acquiring and processing monitoring data) from a first well of the disconnected wells [col. 4 L. 28-32, col. 6 L. 20-24]. Ross teaches that the central processing unit is coupled to sensors of the well [fig. 1, col. 3 L. 24-30 and L. 58-63]. Furthermore, Ross teaches that the central processing unit compares the monitored data to predetermined values [col. 6 L. 34-38]. Also, Ross teaches that the system comprises a subsea buoy release system that comprises buoys that are released in order to transmit the monitoring data in the event that an abnormality is detected by comparing the data with the predetermined values [col. 6 L. 34-38 and L. 63-66, col. 7 L. 1-6 and L. 8-12]. This teaching means that the system comprises means for signaling designed to send at least one signal in an event that an abnormality is detected by comparing the data with the predetermined values.  

On the other hand, Adams teaches that a processor that receives and stores data can verify the received data for integrity [col. 15 L. 9-16]. This teaching means that the system comprises means for verifying the monitoring data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Adam’s teachings of verifying the received data with the central processing unit in the system taught by Ross because it will permit the central processing unit to know that the received monitoring data from the first well does not have errors.

In regards to claim 2, the combination of Ross and Adams, as applied in the rejection of claim 1 above, further teaches that the central processing units can store the monitoring data [see Ross col. 4 L. 28-38]. This teaching means that the system comprises means for storing the monitoring data from the first well.  

In regards to claim 3, the combination of Ross and Adams, as applied in the rejection of claim 2 above, further teaches that the means for acquisition, storage, processing and verification contain at least one central processing unit connected to the sensors of the first well [see Ross fig. 1, col. 3 L. 24-30 and L. 58-63, col. 4 L. 28-38, see Adams col. 15 L. 9-16].  

In regards to claim 4, the combination of Ross and Adams, as applied in the rejection of claim 3 above, further teaches that the at least one central processing unit is housed in a housing that resists underwater conditions (pressure vessel) [see Ross fig. 1 element 30, fig. 2 element 43, col. 2 L. 17-20 and L. 28-30]. 
The combination further teaches that the pressure vessel is located near enough a wet christmas tree so it can communicate with the sensors [fig. 1, col. 3 L. 45-49, col. 4 L. 4-8]. The combination does not explicitly teach that the vessel is attached to a WCT structure by means of a magnetic connector. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the vessel in the claimed location using the claimed magnetic connector because the claimed location will permit the central processing unit to reliably communicate with the sensors, and the claimed connector will permit the vessel to stay securely underwater at one location by attaching it to the metallic structure the WCT.

In regards to claim 5, the combination of Ross and Adams, as applied in the rejection of claim 1 above, further teaches that the means of signaling are at least one of: at least one subsea buoy release system, wherein buoys comprise means for transmitting signals from an ocean surface to a monitoring satellite, the buoys being released upon detection of the abnormality [see Ross fig. 1, col. 6 L. 63-66, col. 7 L. 1-6 and L. 32-43].

In regards to claim 6, the combination of Ross and Adams, as shown in the rejection of claim 1 above, teaches a system performing the claimed functionality. Therefore, the combination also teaches the claimed method.

In regards to claims 7-9, the combination of Ross and Adams, as shown in the rejection of claim 5 above, teaches the claimed limitations.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ferreira et al. (US-2021/0355807) teaches a system and a method for monitoring a disconnected well comprising a WCT [abstract].

Wood et al. (US-2016/0230531) teaches a system and a method for monitoring a disconnected well comprising a WCT [abstract].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685